Dismissed and Opinion filed May 8, 2003








Dismissed and Opinion filed May 8, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NOS.
14-03-00371-CR;
        
14-03-00372-CR
____________
 
JASON PETE HERNANDEZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 180th District Court
Harris
County, Texas
Trial
Court Cause Nos. 882,097 & 882,099
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered guilty pleas to two counts of aggravated
sexual assault of a child 
on April 29, 2002.  In
accordance with the terms of plea bargain agreements with the State, the trial
court sentenced appellant on March 3, 2003, to 12 years= incarceration in the Texas
Department of Criminal Justice, Institutional Division.  Appellant filed pro se notices of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered certifications of the defendant=s right to appeal in which the court
certified that these are plea bargain cases, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certifications are included in the
records on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeals.  
 
 
PER CURIAM
 
Judgment rendered and Opinion
filed May 8, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).